Name: 2003/121/EC: Commission Decision of 11 February 2003 establishing the ecological criteria for the award of the Community eco-label to vacuum cleaners (Text with EEA relevance) (notified under document number C(2003) 114)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  technology and technical regulations;  marketing;  electronics and electrical engineering
 Date Published: 2003-02-21

 Avis juridique important|32003D01212003/121/EC: Commission Decision of 11 February 2003 establishing the ecological criteria for the award of the Community eco-label to vacuum cleaners (Text with EEA relevance) (notified under document number C(2003) 114) Official Journal L 047 , 21/02/2003 P. 0056 - 0060Commission Decisionof 11 February 2003establishing the ecological criteria for the award of the Community eco-label to vacuum cleaners(notified under document number C(2003) 114)(Text with EEA relevance)(2003/121/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), and in particular the second subparagraph of Article 6(1) thereof,Whereas:(1) Under Regulation (EC) No 1980/2000, the Community eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects.(2) Regulation (EC) No 1980/2000 provides that specific eco-label criteria are to be established according to product groups.(3) The measures provided for in this Decision are based on the draft criteria developed by the European Union Eco-Labelling Board established under Article 13 of Regulation (EC) No 1980/2000.(4) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000,HAS ADOPTED THIS DECISION:Article 1In order to be awarded the Community eco-label under Regulation (EC) No 1980/2000, a vacuum cleaner must fall within the product group as defined in Article 2 of this Decision and must comply with the criteria set out in the Annex.Article 2The product group "vacuum cleaners" shall comprise all self-contained vacuum cleaners, such as cylinder and upright vacuum cleaners, which are fit to aspirate dust on surfaces of at least 10 m2 per use.The product group shall not include cordless or battery operated vacuum cleaners and central vacuum cleaning systems.Article 3For administrative purposes the code number assigned to vacuum cleaners shall be "23".Article 4This Decision shall apply from 1 April 2003 until 31 March 2007. If on 31 March 2007 revised criteria have not been adopted, this Decision shall apply until 31 March 2008.Article 5This Decision is addressed to the Member States.Done at Brussels, 11 February 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 237, 21.9.2000, p. 1.ANNEXFRAMEWORKThe aims of the criteriaThese criteria aim in particular at promoting:- the reduction of environmental damage or risks related to the use of energy (global warming, acidification, depletion of non-renewable resources) by reducing energy consumption,- the reduction of environmental damage related to the use of natural resources by encouraging the durability, recyclability and maintainability of a vacuum cleaner (hereinafter referred to as the product),- the reduction of environmental damage or risks related to the use of hazardous substances by reducing the use of such substances.The criteria encourage the implementation of best practice (optimal environmental use) and enhance consumers' environmental awareness. Furthermore, the marking of plastic components encourages recycling.The criteria are set at levels that promote the labelling of vacuum cleaners that are produced with low environmental impact.Assessment and verification requirementsThe specific assessment and verification requirements are indicated within each criterion.Where appropriate, test methods other than those indicated for each criterion may be used if their equivalence is accepted by the competent body assessing the application.Where possible, testing should be performed by appropriately accredited laboratories or laboratories that meet the requirements expressed in standard EN ISO 17025 and are competent to perform the relevant tests.Where the applicant is required to provide declarations, documentation, analyses test reports or other evidence to the competent body assessing the application in order to show compliance with the criteria, it is understood that these may originate from the applicant and/or his supplier(s) and/or their supplier(s), et cetera, as appropriate.Where appropriate, competent bodies may require supporting documentation and may carry out independent verifications.The competent bodies are recommended to take into account the implementation of recognised environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria (note: it is not required to implement such management schemes).CRITERIA1. Energy consumption and dust removal efficiency(a) After five strokes on a Wilton carpet, the dust removal efficiency shall be at least 70 % and the energy consumed shall be less than 345 Wh.(b) After one stroke on the hard floor surface specified in point 5.2 of EN 60312, the dust removal efficiency shall be at least 98 % and the energy consumed shall be less than 69 Wh.Assessment and verification: For each of the above criteria (a)-(b), the applicant shall provide test reports indicating the amount of dust removal following EN 60312 as specified above, carried out with an empty bag or dust container/reservoir (as applicable). The hard floor surface shall consist of untreated stratified pinewood or of a board equivalent to a minimum of 15 mm of thickness.2. Durability(a) The motor shall have a lifetime of at least 550 hours.Assessment and verification: the applicant shall provide a test report, following test method IEC 312 article 19.1 or EN 60312.(b) The power nozzle shall have a lifetime of at least 1000 drum rotations.Assessment and verification: the applicant shall provide a test report, following test method IEC 312 article 20.1 or EN 60312.(c) The hose shall have a lifetime of at least 40000 oscillations.Assessment and verification: the applicant shall provide a test report, following test method IEC 312 article 20.2 or EN 60312.(d) The main on-off switch shall function both mechanically and electrically at least 2500 times.Assessment and verification: the applicant shall provide a test report, indicating the procedure followed. The test shall be made on the vacuum cleaner with the nozzle disconnected.(e) The manufacturer shall offer a commercial guarantee to ensure that the vacuum cleaner will function for at least two years. This guarantee shall be valid from the date of delivery to the customer.Assessment and verification: the applicant shall provide a copy of the guarantee distributed with the product.(f) The availability of all replacement parts necessary to ensure correct functioning of the product shall be guaranteed for at least 10 years from the time that production ceases.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation.3. Recyclability, take-back and recycling(a) The manufacturer shall check the disassembly of the product and provide a disassembly report that shall be made available to third parties on request.Assessment and verification: the applicant shall provide a declaration to this effect together with a copy of the disassembly report.(b) The electrical parts shall be mechanically connected so as to facilitate disassembly and recycling.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation, indicating the design of the product and the mechanical connections between the electrical parts. The disassembly report provided by the applicant (as above) shall confirm this.(c) The metal parts shall be easily accessible so as to facilitate disassembly and recycling.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation, indicating the design of the product and accessibility of the metal parts. The disassembly report provided by the applicant (as above) shall confirm this.(d) The vacuum cleaner (including the power nozzle and the hose) shall not contain lead, mercury, cadmium, hexavalent chromium, polybrominated biphenyls (PBBs) and/or polybrominated biphenyl ethers (PBDEs), except as allowed in the Annex to Directive 2002/95/EC of the European Parliament and of the Council of 27 January 2003 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (RoHS)(1) and its subsequent amendments.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation, indicating what flame retardants (if any) have been used. Until such time as the maximum concentration values tolerated for these substances are established within the framework of the abovementioned Directive, the applicant and/or his supplier(s) shall declare that these substances have not been intentionally added to the vacuum cleaner or to any of its components.(e) Plastic parts shall contain no metal inlays that cannot be separated.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation, indicating the nature of any metal inlays. The disassembly report provided by the applicant (as above) shall confirm this.(f) Plastic parts heavier than 25 grams shall not contain chloroparaffins with chain length 10-13 C atoms, chlorine content &gt; 50 % by weight (CAS 85535-84-8).Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation indicating what flame retardants (if any) have been used.(g) Plastic parts heavier than 25 grams shall not contain flame retardant substances or preparations containing substances, that are assigned or may be assigned at the time of application any of the risk phrases R45 (may cause cancer), R46 (may cause heritable genetic damage), R50 (very toxic to aquatic organisms), R51 (toxic to aquatic organisms), R52 (harmful to aquatic organisms), R53 (may cause long-term adverse effects in the aquatic environment), R60 (may impair fertility) or R61 (may cause harm to the unborn child), as defined in Council Directive 67/548/EEC of 27 June 1967 on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances(2) and its subsequent amendments.Assessment and verification: the applicant and/or his suppliers shall provide a declaration to this effect together with appropriate supporting documentation indicating what flame retardants (if any) have been used together with their related material safety and data sheets.(h) Plastic parts heavier than 25 grams shall have a permanent marking identifying the material, in conformity with ISO 11469.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation.(i) The manufacturer shall offer the take-back for recycling of the product, and of any component being replaced, except dust bags and filters. This shall be free of charge, except where local or national authorities have established a fee for this.Assessment and verification: the applicant shall provide a declaration to this effect together with appropriate supporting documentation.4. NoiseThe noise (sound power) shall be declared on the product and shall not exceed 76 dBA (reference 1 picoWatt).Assessment and verification: the applicant shall provide a test report, using test method EN 60704-2-1, and the declaration of the noise shall be made according to method EN 60704-3. The applicant shall provide a copy of the way the declaration is made.5. Dust emissions(a) The quantity of dust emitted (Q) shall be less than per 0,01 mg/m3.Assessment and verification: the applicant shall provide a test report, using test method EN 60312.(b) The dust filters shall be replaceable and/or washable, and shall be light coloured.Assessment and verification: the applicant shall provide a declaration of compliance with this requirement.6. Suction head motion resistanceThe suction head motion resistance (R) shall be less than 25 N.Assessment and verification: the applicant shall provide a test report, using test EN 60312.7. User instructions and informationThe product shall be sold with relevant user information, which provides advice on its proper environmental use and, in particular:(a) Information that the energy consumed during use can be significantly reduced if the dust container or bag is emptied when full (note: this criterion need not be complied with if the manufacturer can show that this is not the case).(b) Recommendation that the vacuum cleaner should be switched off when not actually being used.(c) Information on the guarantee and the availability of spare parts.(d) Information about the fact that the product has been designed to enable proper recycling and should not be thrown away. Advice on how the consumer can make use of the manufacturer's take-back for recycling offer.(e) Information that the product has been awarded the Flower (the EU ecolabel) with a brief explanation as to what this means together with an indication that more information on the ecolabel can be found at the web-site address: http://europa.eu.int/ecolabel.(f) Information on the various maintenance procedures, in particular changing bags (or emptying the dust container) and filters.(g) An indicator shall indicate when the bag or dust container is full and needs replacing or emptying, unless this is clearly visible during normal use.(h) Information on the weight of the product.Assessment and verification: the applicant shall declare the compliance of the product with these requirements, and shall provide a copy of the instruction manual to the competent body assessing the application.8. Information appearing on the eco-labelBox 2 of the eco-label shall include the following text:- efficient cleaning, low dust emissions, low noise,- low energy consumption,- improved durability and recyclability.Assessment and verification: the applicant shall declare the compliance of the product with this requirement, and shall provide a copy of the eco-label as it appears on the packaging and/or product and/or accompanying documentation.(1) OJ L 37, 13.2.2003, p. 19.(2) OJ 196, 16.8.1967, p. 1.